IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                 :                      NO. 698
                                       :
ORDER AMENDING RULES 1920.14,          :                      CIVIL PROCEDURAL RULES
1920.42, 1920.45, 1920.46, 1920.51,    :
1920.53, 1920.72, 1920.73, AND 1920.74 :                      DOCKET
OF THE PENNSYLVANIA RULES OF           :
CIVIL PROCEDURE                        :
                                       :

                                                ORDER


PER CURIAM

       AND NOW, this 3rd day of June, 2019, upon the recommendation of the
Domestic Relations Procedural Rules Committee, the proposal having been published
for public comment in the Pennsylvania Bulletin, 46 Pa.B. 6113 (October 1, 2016),
republished 47 Pa.B. 7424 (December 9, 2017), and republished 48 Pa.B. 1814 (March
31, 2018):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1920.14, 1920.42, 1920.45, 1920.46, 1920.51, 1920.53, 1920.72, 1920.73,
and 1920.74 of the Pennsylvania Rules of Civil Procedure are amended in the attached
form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.